 In the Matter of AMERICAN-HAWAIIAN STEAiVISHIP COMPANYandGATEMEN, WATCHMEN AND MISCELLANEOUS WATERFRONT WORKERSUNION, LOCAL 38-124; INTERNATIONAL LONGSHOREMEN'S ASSOCIA-TIONCase No. 1R-46CERTIFICATION OF REPRESENTATIVESDecember 11, 1936On April 1, 1936, Gatemen, Watchmen and Miscellaneous Water-frontWorkers Union, Local 38-124; International Longshoremen'sAssociation, , hereinafter referred to as the Union, filed a petitionwith the Regional Director for the Twentieth Region alleging that aquestion affecting commerce had arisen concerning certain classes ofemployees employed, by the American-Hawaiian Steamship Com-pany, San Francisco, California, and requesting an investigation andcertification of representatives pursuant to Section 9 ' (c) of the Na-tional Labor Relations Act, 49 Stat. 449; hereinafter referred to asthe Act.This petition was one of 20 petitions filed at thesame timeby the Union concerning the representation of similarclasses of em-ployees employed by various other companies in the same locality.?On May 22, 1936, the National Labor Relations Board, hereinafterreferred to as the Board, authorized the Regional Director for theTwentieth Region to conduct investigations and to provide for anappropriate hearing on the 20 petitions so filed. In accordance witha notice of hearing, and an amended notice of hearing duly issued andserved by the Regional Director, a hearing was held in San Fran-cisco, California on July 15, 1936, and continued on July 16 and 17.On August 31, 1936, the Board issued a Decision and Direction ofElection 2 in which it ordered elections to be held in 18 of the com-panies, including theAmerican-Hawaiian Steamship Company,among the employees in a unit consisting of watchmen, baggagemenand porters, storemen, gearmen', linemen, sliders, janitors and sweep-ers, inventory clerks, dock and ship oil pumpers and handymen, em-1 SeeIn theMatter ofLuckenback Steamship Company, Inc.et al. and Gatemen, Watch-men andMiscellaneousWaterfront Workers Union, Locals38-124; International Longshore-men's Association,Cases No. R-41 to R-60, inclusive,decided August 31, 1936(supra,p 181).Ibid.5727-37-vol. II-14195 196NATIONAL LABOR RELATIONS BOARDployed by each of the companies. Pursuant to the Direction ofElection, election by secret ballot were conducted by the RegionalDirector for the Twentieth Region on September 25, 1936.On October 30, 1936, the Board issued a decision as to 17 of thecompanies.3This decision stated :"The payroll submitted by the American-Hawaiian SteamshipCompany indicated that 55 persons regularly employed by thisCompany were eligible to vote.Nineteen of these employeescast ballots.Seventeen ballots were cast for the Union and twowere cast against the Union.On October 19, 1936 Woodley B.Fitch, president of the Union, requested that the Board take noaction `until the Union has time to investigate certain circum-stances surrounding the Election'.For this reason the Boardwill take no action at this time on the petition relating to theemployees of this Company."-4-On December 2, 1936, the Union, through Woodley B. Fitch, re-quested the Board to dispose of this case.The 17 employees who voted for the Union constitute a majorityof those who participated in the election held. among the employeesof the American-Hawaiian Steamship Company. On the precedentestablished and for the reasons stated inIn the Hatter of R. C. A.Manufacturing Company, Inc. and United Electrical cC Radio Work-ers of. America,Case No. R-39, decided November 7, 1936(supra, p.168), we hold that since a majority of those who voted chose the Union.to represent them, the Union is, by virtue of Section 9 (a) of the Act,the. exclusive representative of all the employees in the unit for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment and other conditions of employment.NOW THEREFORE, by virtue of and pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act and pursuant to Article III, Section 8 of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended,-IT IS HEREBY CERTIFIED that Gatemen, Watchmen and MiscellaneousWaterfront Workers. Union, Local 38-124; International Longshore-men's Association has been selected by a majority of the watchmen,baggagemen and porters, storemen, gearmen, linemen, sliders, jan-ttors and sweepers, inventory clerks, dock and ship oil pumpers andhandymen, employed by the American-Hawaiian Steamship Com-pany, as their representative for the purposes of collective bargain-3Supm n, p192aid. p 19 DECISIONS AND ORDERS197ing and that pursuant to Section 9 (a) of the National Labor Rela-tions Act, Gatemen, Watchmen and Miscellaneous Waterfront Work-ersUnion, Local 38-124; International Longshoremen's Associationis the exclusive representative of such employees of the American-Hawaiian Steamship Company, for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment andother conditions of employment.